ACCEPTED
                                                                                        03-15-00531-CR
                                                                                              11200176
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                  6/17/2016 10:54:23 AM
                                                                                      JEFFREY D. KYLE
                              NO. 03-15-00531-CR                                                 CLERK


                                      IN THE
                                                                       FILED IN
                                                                3rd COURT OF APPEALS
                              COURT OF APPEALS                       AUSTIN, TEXAS
                                                                6/17/2016 10:54:23 AM
                         THIRD DISTRICT OF TEXAS                    JEFFREY D. KYLE
                                                                         Clerk

                                AUSTIN, TEXAS

DREXELL DAVON
                                         §                           APPELLANT
WASHINGTON
VS.                                      §

THE STATE OF TEXAS                       §                             APPELLEE

            APPEAL FROM THE 427TH JUDICIAL DISTRICT COURT

                           TRAVIS COUNTY, TEXAS

                         CAUSE NO. D1-DC-13-300855

            STATE'S THIRD MOTION FOR EXTENSION OF TIME

TO THE HONORABLE COURT OF APPEALS:

      The State of Texas respectfully moves for an extension of the deadline for

filing the State’s brief and, in accordance with Texas Rules of Appellate Procedure

38.6 and 10.5(b), advises the Court as follows:

      (a) Following his conviction for Murder, the appellant filed his notice of

appeal in the above cause on August 20, 2015. Appellant filed a brief on March

17, 2016.

      (b)    The State’s brief is currently due on June 17, 2016.
                                         1
      (c)     This request is that the deadline for filing the State’s brief be extended

by 30 days.

      (d)     The number of previous extensions of time granted for submission of

the State’s brief is: two.

      (e)     The State relies upon the following facts to reasonably explain the

need for an extension of the deadline:

      1.      During the period since the appellant’s brief was filed, the

              undersigned attorney has completed and filed an original brief in

              another pending appellate case (i.e., Christopher Taylor v. State of

              Texas, No. 07-15-00398-CR). The undersigned attorney has also

              completed and filed a reply in a mandamus proceeding in that death

              penalty case (i.e. In re Brandon Daniel, Court of Criminal Appeals

              No. WR-83,459-02). The undersigned attorney is also preparing the

              State’s Original Answer in response to two pending writs of habeas

              corpus, including a death penalty case, (i.e. Ex parte Brandon Daniel,

              Court of Criminal Appeals No. WR-83,459-01; and Ex Parte Ian

              Battle, Travis County Cause No. D1DC10302229-A).

      2.      On March 24, 2016, the undersigned attorney underwent surgery for a

              broken wrist and still has not yet been cleared by the doctor to return

              to work at full capacity.

                                           2
      3.     This request is not made for the purpose of delay, but to ensure that

             the Court has a proper State’s brief to aid in the just disposition of the

             above cause.

      WHEREFORE, the State of Texas respectfully requests that the deadline for

filing the State’s brief be extended to July 18, 2016.

                                              Respectfully submitted,

                                              ROSEMARY LEHMBERG
                                              District Attorney
                                              Travis County, Texas

                                              /s/ Lisa Stewart
                                              Lisa Stewart
                                              Assistant District Attorney
                                              State Bar No. 06022700
                                              P.O. Box 1748
                                              Austin, Texas 78767
                                              (512) 854-9400
                                              Fax No. 854-4810
                                              Lisa.Stewart@traviscountytx.gov
                                              AppellateTCDA@traviscountytx.gov




                                          3
                      CERTIFICATE OF COMPLIANCE

      Pursuant to Texas Rule of Appellate Procedure 9.4(i), I hereby certify, based

upon the computer program used to generate this motion, that this motion contains

328 words, excluding words contained in those parts of the motion that Rule 9.4(i)

exempts from inclusion in the word count. I certify, further, that this motion is

printed in a conventional, 14-point typeface.

                                                /s/ Lisa Stewart
                                                Lisa Stewart
                                                Assistant District Attorney


                         CERTIFICATE OF SERVICE

      I hereby certify that, on the 17th day of June, 2016, a true and correct copy of

this motion was served, by U.S. mail, electronic mail, facsimile, or electronically

through the electronic filing manager, to the Appellant’s attorney, Ken Mahaffey,

Attorney at Law, P.O. Box 684585, Austin, Texas 78768,

Ken_Mahaffey@yahoo.com.

                                                /s/ Lisa Stewart
                                                Lisa Stewart
                                                Assistant District Attorney




                                          4